DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The rejections from the Office Action of 6/15/2021 are hereby withdrawn.  New grounds for rejection are presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 11, 12, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaposhnikov et al. (Shaposhnikov) US Pregrant Patent Publication No. 20180045031 and Coffman et al. (US 20150129306 A1)[hereinafter “Coffman”].
With respect to claim 1, Shaposhnikov discloses a method of documenting a (for example, Abstract and paragraphs 0007, 0037, 0038, 0040, 0051, 0054 and 0059); recording, with the drilling control system, a first time at which the measured subterranean data was obtained (for example, paragraph 0046 – the examiner notes that it is her position that any time the data is measured can be considered to be the “first” time), while continuing to execute the first drill plan [Paragraph [0037] – “during drilling operations and/or cement placement and evaluation, different aspects of the pre-job planning operations may be validated, modified or used for further analysis.”], generating a proposed modification to the first drill plan based on the measured subterranean formation data (for example, paragraphs 0037, 0046, 0047, 0051, 0054, 0062, 0063, 0066 and 0087); storing the proposed modification in a drilling control system along with the depth and first time that the subterranean formation data was obtained (for example, paragraphs 0009, 0059, 0063, 0096, 0184 and 0185); receiving a drilling instruction at the drilling control system to modify the first drill plan according to the stored, proposed modification to the first drill plan, and drilling according to the proposed modification (for example, paragraphs 0046, 0053, 0062 and 0063); recording, with the drilling control system, a second time at which the drilling instruction was received (for example, paragraph 0046 - the examiner notes that it is her position that any time after the data is measured and the drilling instruction is received can be considered to be a “second” time); and with the drilling control system, generating and outputting a data log indicating data values for each of: (1) the proposed modification to the first drill plan (for example, paragraph 0051) and (2) a depth at which (for example, paragraphs 0059 and 0187).
Although Shaposhnikov discloses that it was known before the effective filing date of the claimed invention to output data logs, and to gather data based on real-time or lag time (for example, paragraphs 0047, 0052, 0063 and 0185), Shaposhnikov fails to disclose automatically generating and outputting a data log including (3) a lag representing a difference in time between the first and second times as recorded by the drilling control system along with the first and second times.
However, Coffman discloses the measurement of the amount of time taken to attach a segment to a drill string relative to a first and second time of actual drilling operations [Paragraph [0052] – “The example display in FIG. 11 shows, for each connection, an amount of time elapsed from: (i) cessation of operation of the drilling unit mud pumps (129 in FIG. 1) to initiation of connecting a segment to the drill string; (ii) an amount of time making the segment of connection to the drill string; and (iii) an amount of time from completion of the connection to resumption of drilling the wellbore.”].  It would have been obvious to generate and output a log including these times in order to effectively evaluate the overall efficiency of the drilling operation.
With respect to claim 2, although Shaposhnikov discloses that it was known before the effective filing date of the claimed invention to gather data in real-time or lag time utilizing depth information (for example, paragraphs 0047, 0052, 0063 and 0185), Shaposhnikov fails to explicitly disclose a time lag representing a difference in hole depth between obtaining the measured subterranean formation data and receiving the drilling instruction to modify the first drill plan. 
Shaposhnikov for the purpose of, for example, optimizing the integrated wellbore isolation plan by determining whether the drilling plan or the cementing plan (for example, Shaposhnikov - paragraph 0046).
With respect to claim 4, Shaposhnikov discloses wherein automatically generating and outputting a data log comprises identifying the person or entity recommending the proposed modification based on the data relating to the subterranean formation (for example, paragraph 0062). 
With respect to claim 5, Shaposhnikov discloses wherein obtaining measured subterranean formation data comprises using gamma data obtained from a gamma sensor on a bottom hole assembly to obtain the data (for example, paragraphs 0080 and 0157). 
With respect to claim 11, Shaposhnikov discloses wherein automatically generating and outputting a data log comprises arranging the data in columns and rows for viewing by well operators (for example, paragraphs 0100, 0187 and Figs, 23 and 24). 
With respect to claim 12, Shaposhnikov discloses wherein automatically generating and outputting a data log comprises generating the log with a row for each stand in the drill string (for example, paragraphs 0100, 0187 and Figs, 23 and 24). 
With respect to claim 18, Shaposhnikov discloses a sensor and control system for generating a data log comprising: a measurement-while-drilling (MWD) survey tool (for example, paragraphs 0059, 0094 and 0096); an application configured to receive and process the detected data in order to generate a proposed modification to a drill plan (for example, paragraph 0047) while continuing to execute the drill plan [Paragraph [0037] – “during drilling operations and/or cement placement and evaluation, different aspects of the pre-job planning operations may be validated, modified or used for further analysis.”]; a data log module configured to receive and store information relating to: (1) the modification to the drill plan (for example, paragraphs 0009, 0046, 0053, 0062, 0063, 0096, 0184 and 0185), (2) a depth at which the measurement while drilling survey tool detected data that the application relied upon for the proposed modification (for example, paragraphs 0059 and 0187) and the data log module being configured to generate and output separate numerical entries for each of a data log in a table format showing the proposed modification to the drill plan, the depth at which the measurement while drilling survey tool detected subterranean formation data (for example, paragraphs 0059, 0100, 0187 and Figs, 23 and 24), wherein each of the separate numerical entries is correlated to at least one drill pipe stand [the drill string of Shaposhnikov].
Although Shaposhnikov discloses that it was known before the effective filing date of the claimed invention to output data logs, and to gather data in real-time or lag time (for example, paragraphs 0047, 0052, 0063 and 0185), Shaposhnikov fails to explicitly disclose a geosteering process and a lag representing a difference in time or hole depth between obtaining the subterranean formation data and receiving the modification to the drill plan. 
Sugiura discloses that it was known before the effective filing date of the (for example, Abstract and paragraphs 0003 and 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include utilizing a geosteering application as taught by Sugiura into Shaposhnikov for the purpose of, for example, improved borehole placement (for example, Sugiura – paragraph 0009) and to include a lag representing a difference in time or hole depth between obtaining the subterranean formation data and receiving the modification to the drill plan into Shaposhnikov for the purpose of, for example, optimizing the integrated wellbore isolation plan by determining whether the drilling plan or the cementing plan are to be modified (for example, Shaposhnikov - paragraphs 0046 and 0061).
With respect to claim 20, Shaposhnikov discloses wherein the data log module is configured to output the person or entity that generated the modification to the drill plan (for example, paragraph 0062). 
Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaposhnikov, Maus et al. (Maus) US Pregrant Patent Publication No. 20180045031, and Coffman et al. (US 20150129306 A1)[hereinafter “Coffman”].
With respect to claim 3, Shaposhnikov fails to explicitly disclose wherein automatically generating and outputting a data log comprises showing time to generate a slide after the proposed modification is received at the drilling control system.
Maus discloses that it was known before the effective filing date of the invention to utilize slide intervals during drilling of the wellbore (for example, paragraphs 0008 and 0136).
Maus into Shaposhnikov for the purpose of, for example, accurately orienting the wellbore to a desired position (for example, Maus - paragraph 0136).
With respect to claim 9, Shaposhnikov, fails to explicitly disclose wherein automatically generating and outputting a data log includes outputting a slide length and toolface setting. 
Maus discloses that it was known before the effective filing date of the invention to utilize slide intervals and toolface directions during drilling of the wellbore (for example, paragraphs 0008 and 0136).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein automatically generating and outputting a data log includes outputting a slide length and toolface setting as taught by Maus into Shaposhnikov for the purpose of, for example, accurately orienting the wellbore to a desired position (for example, Maus - paragraph 0136).
Claim(s) 6 – 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaposhnikov, Sugiura et al. (Sugiura) US Pregrant Patent Publication No. 20140291024, and Coffman et al. (US 20150129306 A1)[hereinafter “Coffman”].
With respect to claim 6, Shaposhnikov fails to explicitly disclose wherein obtaining measured subterranean formation data comprises using one of telemetry and direct transmission through wired pipe to transmit the data from downhole in a well to 
Sugiura discloses that it was known before the effective filing date of the invention wherein obtaining measured subterranean formation data comprises using one of telemetry and direct transmission through wired pipe to transmit the data from downhole in a well to the drilling control system (for example, telemetry paragraphs 0022 and 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein obtaining measured subterranean formation data comprises using one of telemetry and direct transmission through wired pipe to transmit the data from downhole in a well to the drilling control system as taught by Sugiura into Shaposhnikov for the purpose of, for example, accurately transmitting data to the surface (for example, Sugiura - paragraph 0047).
With respect to claim 7, Shaposhnikov fails to explicitly disclose electronically communicating the proposed modification to the first drill plan from a geosteering application to the drilling control system. 
Suguira discloses that it was known before the effective filing date of the invention to utilize geosteering applications in drilling systems (for example, Abstract and paragraphs 0003 and 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include electronically communicating the proposed modification to the first drill plan from a geosteering application to the drilling control system as taught by Sugiura into Shaposhnikov for the purpose of, for example, improved borehole placement (for example, Sugiura – paragraph 0009).
Shaposhnikov fails to explicitly disclose comprising automatically outputting the proposed modification from a geosteering application to the drilling control system. 
Sugiura discloses that it was known before the effective filing date of the invention to utilize geosteering applications in drilling systems (for example, Abstract and paragraphs 0003 and 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include automatically outputting the proposed modification from a geosteering application to the drilling control system as taught by Sugiura into Shaposhnikov for the purpose of, for example, improved borehole placement (for example, Sugiura – paragraph 0009).
With respect to claim 10, Shaposhnikov fails to explicitly disclose executing the modified first drill plan by directing a RSS (rotary steerable system). 
Sugiura discloses that it was known before the effective filing date of the invention to utilize rotary steerable systems in geosteering applications in drilling systems (for example, paragraphs 0008 and 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include executing the modified first drill plan by directing a RSS (rotary steerable system) as taught by Sugiura into Shaposhnikov for the purpose of, for example, maintaining a desired drilling direction as the bottom hole assembly rotates in the borehole (for example, Sugiura – paragraph 0023).
Claim(s) 13, 15, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaposhnikov in view of Sugiura, Abbassian et al. (Abbassian) .
With respect to claim 13, Shaposhnikov discloses a method of documenting a process comprising: obtaining with a measurement-while-drilling (MWD) survey tool subterranean formation data while executing a drill plan stored in a drilling control system (for example, Abstract and paragraphs 0007, 0037, 0038, 0040, 0051, 0054 and 0059); while continuing to execute the drill plan [Paragraph [0037] – “during drilling operations and/or cement placement and evaluation, different aspects of the pre-job planning operations may be validated, modified or used for further analysis.”], entering the subterranean formation data into an application (for example, paragraph 0047); outputting from the application a proposed modification to the drill plan being executed based on the entered subterranean formation data (for example, paragraph 0051); automatically communicating the proposed change from the application to the drilling control system (for example, paragraph 0051); and with the drilling control system, generating and outputting a data log indicating including separate numerical entries for each of: (1) a depth of a wellbore (for example, paragraphs 0059 and 0187), (2) the drill plan used for each drill pipe stand (for example, paragraphs 0100, 0187 and Figs, 23 and 24), (3) an indication of a person or entity who proposed the change to the drill plan (for example, paragraph 0062), (4) a depth at which the subterranean formation data was obtained that was relied upon for the proposed modification (for example, paragraphs 0059 and 0187).
Although Shaposhnikov discloses that it was known before the effective filing date of the claimed invention output data logs, and to gather data in real-time or lag time (for example, paragraphs 0047, 0052, 0063 and 0185 and Figs. 23 and 24), Shaposhnikov fails to explicitly disclose a geosteering process, automatically generating data logs, a time lag representing a difference in time between obtaining the subterranean formation data and receiving the drilling instruction at the drilling control system to modify the drill plan and a depth lag representing a difference in depth between obtaining the subterranean formation data and receiving a drilling instruction to modify the drill plan, wherein the data log includes at least one drill pipe stand associated with the depth lag. 
Sugiura discloses that it was known before the effective filing date of the invention to utilize geosteering applications in drilling systems (for example, Abstract and paragraphs 0003 and 0009).
Coffman discloses the measurement of the amount of time taken to attach a segment to a drill string relative to a first and second time of actual drilling operations [Paragraph [0052] – “The example display in FIG. 11 shows, for each connection, an amount of time elapsed from: (i) cessation of operation of the drilling unit mud pumps (129 in FIG. 1) to initiation of connecting a segment to the drill string; (ii) an amount of time making the segment of connection to the drill string; and (iii) an amount of time from completion of the connection to resumption of drilling the wellbore.”].  It would have been obvious to generate and output a log including these times in order to effectively evaluate the overall efficiency of the drilling operation.
Abbassian discloses that it was known before the effective filing date of the invention to utilize lag depth in analyzing drilling data (for example, paragraphs 0021 and 0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include utilizing a geosteering application as taught by Sugiura into Shaposhnikov for the purpose of, for example, improved borehole placement (for example, Sugiura – paragraph 0009) and to include automatically generating and outputting a data log into Shaposhnikov as this would have been well within the knowledge of the skilled artisan to automate a manual activity (see MPEP Section 2144.04B3), and to include a time lag representing a difference in time between obtaining the subterranean formation data and receiving the drilling instruction at the drilling control system to modify the first drill plan [Coffman – Paragraph [0052]] into Shaposhnikov for the purpose of, for example, optimizing the integrated wellbore isolation plan by (for example, Shaposhnikov - paragraphs 0046 and 0061) and to include a depth lag representing a difference in depth between obtaining the subterranean formation data and receiving a drilling instruction to modify the first drill plan as taught by Abbassian into Shaposhnikov for the purpose of, for example, accurately monitoring and managing the performance of well drilling operations (for example, Abbassian - paragraph 0002).  Doing so would also read on the language that “the data log includes at least one drill pipe stand associated with the depth lag” because the data log would correspond to the drill string of Shaposhnikov.
With respect to claim 15, Shaposhnikov discloses wherein automatically generating and outputting a data log comprises showing an action taken by a driller to implement the proposed modification to the drill plan (for example, paragraphs 0046, 0051, 0053 and 0062). 
With respect to claim 16, Shaposhnikov fails to explicitly disclose wherein obtaining measured subterranean formation data comprises using one of telemetry and direct transmission through wired pipe to transmit the data from downhole well to the drilling control system.
Sugiura discloses that it was known before the effective filing date of the invention wherein obtaining measured subterranean formation data comprises using one of telemetry and direct transmission through wired pipe to transmit the data from downhole in a well to the drilling control system (for example, telemetry paragraphs 0022 and 0047).
It would have been obvious to one of ordinary skill in the art before the effective Sugiura into Shaposhnikov for the purpose of, for example, accurately transmitting data to the surface (for example, Sugiura - paragraph 0047).
With respect to claim 17, Shaposhnikov discloses wherein automatically generating and outputting a data log comprises arranging the data in columns and rows for viewing by well operators (for example, paragraphs 0100, 0187 and Figs, 23 and 24). 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaposhnikov, Sugiura and Abbassian and further in view of Maus.
With respect to claim 14, Shaposhnikov fails to explicitly disclose wherein automatically generating and outputting a data log comprises showing time to generate a slide after the proposed modification is received at the drilling control system. 
Maus discloses that it was known before the effective filing date of the invention to utilize slide intervals and toolface directions during drilling of the wellbore (for example, paragraphs 0008 and 0136).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein automatically generating and outputting a data log includes outputting a slide length and toolface setting as taught by Maus into Shaposhnikov for the purpose of, for example, accurately orienting the wellbore to a desired position (for example, Maus - paragraph 0136).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaposhnikov, Coffman et al. (US 20150129306 A1)[hereinafter “Coffman”], and Abbassian.
With respect to claim 19, although Shaposhnikov discloses wherein the data log module is configured to calculate and output data in the table format, Shaposhnikov fails to explicitly disclose (1) a depth lag representing the difference in hole depth between obtaining the subterranean formation data and receiving the modification to the drill plan, and (2) a time lag representing the difference in time between obtaining the subterranean formation data and receiving the modification to the drill plan. 
Abbassian discloses that it was known before the effective filing date of the invention to utilize lag depth in analyzing drilling data (for example, paragraphs 0021 and 0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a depth lag representing the difference in hole depth between obtaining the subterranean formation data and receiving the modification to the drill plan as taught by Abbassian into Shaposhnikov for the purpose of, for example, accurately monitoring and managing the performance of well drilling operations (for example, Abbassian - paragraph 0046), and to include (2) a time lag representing the difference in time between obtaining the subterranean formation data and receiving the modification to the drill plan into Shaposhnikov for the purpose of, for example, optimizing the integrated wellbore isolation plan by determining whether the drilling plan or the cementing plan are to be modified (for example, Shaposhnikov - paragraphs 0046 and 0061).

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    579
    897
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    37
    904
    media_image2.png
    Greyscale
…

    PNG
    media_image3.png
    418
    893
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    263
    889
    media_image4.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Shaposhnikov teaches both the use of a drill plan [Fig. 27 – Drilling Plan 812] and the updating of the plans during drilling [Paragraph [0037] – “during drilling operations and/or cement placement and evaluation, different aspects of the pre-job planning operations may be validated, modified or used for further analysis.”].  See also Paragraphs [0059]-[0060].
	Regarding the discussion of Coffman, although the instant Claims have been amended in such a manner to broaden them to no longer require “that the first time is associated with a first drilling stand and the second time is associated with a second drilling stand,” a narrower interpretation of the Claims would read on the broadened 

Applicant argues:

    PNG
    media_image5.png
    730
    890
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    343
    883
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    455
    884
    media_image7.png
    Greyscale

Examiner’s Response:
	New grounds for rejection are presented above.  See the discussion of Coffman regarding the “drill pipe stands” and the “time lag.”  The Examiner respectfully disagrees with the argument that Abbassian does not disclose the “depth lag” [Abbassian discloses “lag depth”].

Applicant argues:

    PNG
    media_image8.png
    229
    887
    media_image8.png
    Greyscale

Examiner’s Response:
	No impermissible hindsight reasoning has been used.  The Examiner has merely considered the state of the prior art during examination of the subject matter.

Conclusion
:
US 20170243383 A1 – 3D TOOLFACE WELLBORE STEERING VISUALIZATION
US 20160024847 A1 – SURFACE STEERABLE DRILLING SYSTEM FOR USE WITH ROTARY STEERABLE SYSTEM

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865